

117 HR 508 IH: Safe And Friendly for the Environment Streets Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 508IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Brownley (for herself and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to include a special rule for the dedication of funds under the highway safety improvement program for certain vulnerable users, and for other purposes.1.Short titleThis Act may be cited as the Safe And Friendly for the Environment Streets Act or the SAFE Streets Act.2.Highway safety improvement programSection 148 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (4)(B)(xiii) by inserting , including the development of a vulnerable road user safety assessment under section 1601 of the SAFE Streets Act after safety planning;(B)in paragraph (11)—(i)by redesignating subparagraphs (G) through (I) as subparagraphs (H) through (J); and(ii)by inserting after subparagraph (F) the following:(G)includes a vulnerable road user safety assessment described under paragraph (16); ; and (C)by adding at the end the following:(13)Vulnerable road userThe term vulnerable road user means a nonmotorist—(A)with a fatality analysis reporting system person attribute code that is included in the definition of the term number of non-motorized fatalities in section 490.205 of title 23, Code of Federal Regulations (or successor regulation); or(B)described in the term number of non-motorized serious injuries in such section.(14)Vulnerable road user safety assessmentThe term vulnerable road user safety assessment means an assessment of the safety performance of the State or a metropolitan planning organization within the State with respect to vulnerable road users and the plan of the State or metropolitan planning organization to improve the safety of vulnerable road users described in subsection (l).; (2)in subsection (c)—(A)in paragraph (1) by striking (a)(11) and inserting (a)(13); and(B)in paragraph (2)(A)(vi) by inserting , consistent with the vulnerable road user safety assessment after nonmotorized crashes;(3)in subsection (d)(1)(B)—(A)in clause (iv) by inserting and serious injury after fatality;(B)in clause (vii) by striking ; and and inserting a semicolon;(C)by redesignating clause (viii) as clause (ix); and(D)by inserting after clause (vii) the following:(viii)the findings of a vulnerable road user safety assessment of the State; and; (4)in subsection (g) by adding at the end the following: (3)Vulnerable road user safety(A)In generalBeginning on the date of enactment of the SAFE Streets Act, if a State determines that the number of vulnerable road user fatalities and serious injuries per capita in such State over the most recent 2-year period for which data are available exceeds the median number of such fatalities and serious injuries per capita among all States, that State shall be required to obligate over the 2 fiscal years following the fiscal year in which such determination is made an amount that is not less than 75 percent of the amount set aside in such State under section 133(h)(1) for fiscal year 2020, less any amounts obligated by a metropolitan planning organization in the State as required by subparagraph (D), for—(i)in the first fiscal year—(I)performing the vulnerable user safety assessment as prescribed by subsection (l);(II)providing matching funds for transportation alternatives safety project as identified in section 133(h)(7)(B); and(III)projects eligible under section 133(h)(3)(A), (B), (C), or (I); and(ii)in each fiscal year thereafter, the program of projects identified in subsection (l)(2)(C).(B)Source of fundsAny amounts obligated under subparagraph (A) shall be from amounts described in section 133(d)(1)(B) or 104(b)(3).(C)Annual determinationThe determination described under subparagraph (A) shall be made on an annual basis.(D)Metropolitan planning area with excessive fatalities and serious injuries per capita(i)Annual determinationBeginning on the date of enactment of the SAFE Streets Act, a metropolitan planning organization representing an urbanized area with a population greater than 200,000 shall annually determine the number of vulnerable user road fatalities and serious injuries per capita in such area over the most recent 2-year period.(ii)Requirement to obligate fundsIf such a metropolitan planning area organization determines that the number of vulnerable user road fatalities and serious injuries per capita in such area over the most recent 2-year period for which data are available exceeds the median number of such fatalities and serious injuries among all urbanized areas with a population of over 200,000, then there shall be obligated over the 2 fiscal years following the fiscal year in which such determination is made an amount that is not less than 75 percent of the amount set aside for that urbanized area under section 133(h)(2) for fiscal year 2020 for projects identified in the program of projects described in subsection (l)(7)(C).(E)Source of funds(i)Metropolitan planning organization in State required to obligate fundsFor a metropolitan planning organization in a State required to obligate funds to vulnerable user safety under subparagraph (A), the State shall be required to obligate from such amounts required to be obligated for vulnerable road user safety under subparagraph (B) for projects described in subsection (l)(7).(ii)Other metropolitan planning organizationsFor a metropolitan planning organization that is not located within a State required to obligate funds to vulnerable user safety under subparagraph (A), the State shall be required to obligate from amounts apportioned under section 104(b)(3) for projects described in subsection (l)(7).; and (5)by adding at the end the following:(l)Vulnerable road user safety assessment(1)In generalNot later than 1 year after date of enactment of the SAFE Streets Act, each State shall create a vulnerable road user safety assessment. (2)ContentsA vulnerable road user safety assessment required under paragraph (1) shall include—(A)a description of the location within the State of each vulnerable road user fatality and serious injury and the design speed of the roadway at any such location;(B)a description of any corridors identified by a State, in coordination with local governments, metropolitan planning organizations, and regional transportation planning organizations that pose a high risk of a vulnerable road user fatality or serious injury and the design speeds of such corridors; (C)a program of projects or strategies to reduce safety risks to vulnerable road users in corridors identified under subparagraph (B), in coordination with local governments, metropolitan planning organizations, and regional transportation planning organizations that represent a high-risk area identified under subparagraph (B); and(D)include a list of projects within the State that primarily address the safety of vulnerable road users that—(i)have been completed during the 2 most recent fiscal years prior to date of the publication of the vulnerable road user safety assessment, including the amount of funding that has been dedicated to those projects, described in total amounts and as a percentage of total capital expenditures; and (ii)are planned to be completed during the 2 fiscal years following the date of the publication of the vulnerable road user assessment, including the amount of funding that the State plans to be dedicated to those projects, described in total amounts and as a percentage of total capital expenditures. (3)AnalysisIn creating a vulnerable road user safety assessment under this subsection, a State shall assess the last 5 years of available data. (4)RequirementsIn creating a vulnerable road user safety assessment under this subsection, a State shall—(A)take into consideration a safe system approach; and(B)coordinate with local governments, metropolitan planning organizations, and regional transportation planning organizations that represent a high-risk area identified under paragraph (2)(B).(5)UpdateA State shall update a vulnerable road user safety assessment on the same schedule as the State updates the State strategic highway safety plan.(6)Transportation system accessThe program of projects developed under paragraph (2)(C) may not degrade transportation system access for vulnerable road users.(7)Metropolitan planning area assessmentsA metropolitan planning organization that represents an urbanized area with a population greater than 200,000 shall complete a vulnerable user safety assessment based on the most recent 5 years of available data, unless an assessment was completed in the previous 5 years, including—(A)a description of the location within the urbanized area of each vulnerable road user fatality and serious injury and the design speed of the roadway at any such location;(B)a description of any corridors that represent a high-risk area identified under paragraph (2)(B) that pose a high risk of a vulnerable road user fatality or serious injury and the design speeds of such corridors; and(C)a program of projects or strategies to reduce safety risks to vulnerable road users in corridors identified under subparagraph (B)..